Citation Nr: 1220637	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-48 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The Veteran served on active duty from May 1996 to July 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) regional office in St. Louis, Missouri (RO).


FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated with his military service. 


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's January 2009 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with VA examinations in March 2009 and December 2011 in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The December 2011 medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner provided an opinion as to the etiology of the Veteran's tinnitus.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

The Veteran's service treatment records do not reveal any complaints or findings of tinnitus.  Subsequent to service discharge, an October 2002 letter of recommendation from the Veteran's Commanding Officer in service attests to the Veteran's ability and character.  Private treatment reports of record dated through September 2008 do not contain any complaints or findings related to tinnitus.

The Veteran complained on VA audiological evaluation in March 2009 of ringing in his ears.  He said that he did not know when it began.  The examiner concluded that the Veteran's tinnitus was "as least as likely as not" related to acoustic trauma in service.  

The Veteran complained on VA audiological evaluation in December 2011, which included review of the claims file, of acoustic trauma in service and of tinnitus since approximately 1999 or 2000.  It was noted that his post-service employment included electrician, maintenance, and helicopter mechanic, where he was exposed to acoustic trauma.  After review of the claims file and examination of the Veteran's hearing, the examiner concluded in December 2011 that the Veteran's tinnitus was "less likely as not" due to acoustic trauma in service because the Veteran indicated on his March 2009 evaluation that he did not know when the tinnitus began, because he did not complain of tinnitus in service, because he was exposed to acoustic trauma during employment after service, and because his hearing was within normal limits.  

The Board is obligated to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  38 U.S.C.A. § 7104(d) (West 2002); see Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Moreover, the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  However, the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

There is medical evidence both for and against the claim.  The Veteran is competent to state when the ringing in his ears began.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (noting that the appellant is competent to testify regarding symptoms capable of lay observation).  Although the VA examiner found the Veteran's statements as to the onset not credible, the Board finds otherwise.  At his VA examination in 2009, he stated that he did not know when tinnitus began, but at his 2011 VA examination stated that the tinnitus began in service.  However, the two statements provided during the VA examinations are not necessary inconsistent with the other, as these statements could be read to state that tinnitus began during his period of service, but he did not know when it started during his five years of service.  The fact that the Veteran stated on his claim received by VA in 2008, that tinnitus first began in 2001, supports this reading.  Moreover, the Veteran's commanding officer provided a statement that the Veteran possessed "flawless integrity."

Accordingly, with consideration of the doctrine of reasonable doubt, the Board finds that the Veteran's tinnitus cannot be reasonably disassociated with his military service, and therefore, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


